Third District Court of Appeal
                                State of Florida

                       Opinion filed November 30, 2022.
        Not final until disposition of timely filed motion for rehearing.
                              ________________

                               No. 3D22-82
                        Lower Tribunal No. 18-20734
                           ________________

                        Orbestes Rico Williams,
                                   Appellant,

                                      vs.

                             Yanina Williams,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marcia B.
Caballero, Judge.

      O. Rico Williams, in proper person.

      No appearance for appellee.1

Before FERNANDEZ, C.J., and LOGUE and GORDO, JJ.

      PER CURIAM.




1Appellee was precluded from filing an answer brief after failing to heed this
Court’s order directing her to file same within a specified period of time.
      Affirmed. See Orta v. Polas, 579 So. 2d 918, 919 (Fla. 3d DCA 1991)

(“The standard of review in a case of retroactive child support is whether the

trial court abused its discretion.”); Viscito v. Viscito, 214 So. 3d 736, 737 (Fla.

3d DCA 2017) (“The standard of review of a trial court’s determination of

equitable distribution is abuse of discretion.” (quoting Bardowell v.

Bardowell, 975 So. 2d 628, 629 (Fla. 4th DCA 2008))); Francavilla v.

Francavilla, 969 So. 2d 522, 523 (Fla. 4th DCA 2007) (“[The] findings of the

trial court come to this court clothed with a presumption of correctness and

will not be disturbed absent a showing that there was no competent evidence

to sustain them.” (quoting Waton v. Waton, 887 So. 2d 419, 422 (Fla. 4th

DCA 2004))).




                                        2